Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vendetti et al. (US 10,219,360 B2, hereinafter referred to as Vendetti).
Regarding claim 1, Vendetti discloses a luminaire-mountable streetlight controller (606, Fig. 6; 716, Fig. 7) comprising: 
a powerline interface (658, ANSI C146.41 compliant plug; col. 11, lines 8+) having primary contacts (see 3 inner pins of 708, Fig. 7) arranged to receive a plurality of power transmission signals from a luminaire connector (634, ANSI C146.41 compliant receptacle; col. 11, lines 8+) to which the primary contacts are electromechanically coupled and secondary contacts (see 4 outer pins of 708, Fig. 7) arranged to communicate illumination commands to a controllable light source of a luminaire (602, 604, fig. 6; or 714, 702, fig. 7); 
a location positioning device (GPS 656, Fig. 6); 
a processor (Control system 640; col. 10, lines 43+) arranged to receive terrestrial position information from the location positioning device (intended for a GPS to function); and 
a memory (ROM, RAM 640; col. 10, lines 43+) coupled to the processor, the memory storing instructions which, when executed by the processor, cause the processor to: 
isolate, via the terrestrial position information, a terrestrial position of the location positioning device (intended for a GPS to function); 
isolate a specific date (intended for a control system 640 of an illumination system 600; col. 9, lines 45+); 
calculate a time value associated with an event defined by a position of the sun on the specific date at the terrestrial position (col. 2, line 22 – col. 3, line 4); 
generate a streetlight control time by applying an offset to the time value; and cause the illumination command to be presented to the secondary contacts at the streetlight control time (col. 2, line 22 – col. 3, line 4).
Regarding claim 2, Vendetti discloses the streetlight controller of claim 1, wherein one or more of the illumination commands directs the controllable light source to flash (intended since “the lamp control node 606 receives power from the luminaire 604 via the adapter system 602, and sends an ON/OFF signal to the luminaire via the physical luminaire interface 632”, col. 11, lines 13+).
Regarding claim 3, Vendetti discloses the streetlight controller of claim 1, wherein the location positioning device includes a global positioning system (GPS) device (GPS 656, Fig. 6) and the terrestrial position includes a latitude value and a longitude value (inherent for a GPS).
Regarding claim 4, Vendetti discloses the streetlight controller of claim 1. wherein one or more of the illumination commands directs the controllable light source to either turn on or turn off (“the lamp control node 606 receives power from the luminaire 604 via the adapter system 602, and sends an ON/OFF signal to the luminaire via the physical luminaire interface 632”, col. 11, lines 13+).
Regarding claim 5, Vendetti discloses the streetlight controller of claim 1, wherein the illumination commands directs the controllable light source to dim to a specific light output (col. 11, lines 17+).

Regarding claim 21, Vendetti discloses a streetlight system (Figs. 6, 7) comprising: 
a streetlight support structure (see 714, Fig. 7); 
a luminaire (602, 604, fig. 6; or 714, 702, fig. 7) supported by the streetlight support structure and including a controllable light source (612, Fig. 6) and a socket connector (708, Fig. 7; 634, ANSI C146.41 compliant receptacle; col. 11, lines 8+) located on a top side of the luminaire; 
a streetlight controller (606, Fig. 6; 716, Fig. 7) electromechanically coupled to the luminaire, the streetlight controller including: 
primary contacts (see 3 inner pins of 708, Fig. 7) inserted into the socket connector of the luminaire, the primary contacts receiving power signals from the luminaire, 
secondary contacts (see 4 outer pins of 708, Fig. 7) arranged to communicate streetlight control commands to controllable light source, 
a location positioning device (GPS 656, Fig. 6); 
a processor (Control system 640; col. 10, lines 43+) arranged to receive terrestrial position information from the location positioning device (intended for a GPS to function); and 
a memory (ROM, RAM 640; col. 10, lines 43+) coupled to the processor, the memory storing instructions which, when executed by the processor, cause the processor to: 
isolate, via the terrestrial position information, a terrestrial position of the location positioning device (intended for a GPS to function); 
isolate a specific date (intended for a control system 640 of an illumination system 600; col. 9, lines 45+); 
calculate a time value associated with an event defined by a position of the sun on the specific date at the terrestrial position (col. 2, line 22 – col. 3, line 4); 
generate a streetlight control time by applying an offset to the time value; and cause the streetlight control command to be presented to the secondary contacts at the streetlight control time (col. 2, line 22 – col. 3, line 4).
Regarding claim 22, Vendetti discloses the streetlight system of claim 21, wherein one or more of the streetlight control commands directs the controllable light source to flash  (intended since “the lamp control node 606 receives power from the luminaire 604 via the adapter system 602, and sends an ON/OFF signal to the luminaire via the physical luminaire interface 632”, col. 11, lines 13+).
Regarding claim 23, Vendetti discloses the streetlight system of claim 21, wherein the location positioning device includes a global positioning system (GPS) device (GPS 656, Fig. 6), and the terrestrial position includes a latitude value and a longitude value (inherent for a GPS).
Regarding claim 24, Vendetti discloses the streetlight system of claim 21, wherein one or more of the streetlight control commands directs the controllable light source to either turn on or turn off (“the lamp control node 606 receives power from the luminaire 604 via the adapter system 602, and sends an ON/OFF signal to the luminaire via the physical luminaire interface 632”, col. 11, lines 13+).
Regarding claim 25, Vendetti discloses the streetlight system of claim 21, wherein one or more of the streetlight control commands directs the controllable light source to dim to a specific light output (col. 11, lines 17+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendetti in view of Blewitt (“GPS, Reference Systems”, hereinafter referred to as Blewitt.
Regarding claims 6 and 26, Vendetti discloses all the features and limitations as discussed above but does not specifically disclose wherein the specific date is derived from the terrestrial position information.
Blewitt disclose “given the position coordinates at the reference date (“epoch”) specified by ITRF, the position coordinates can be computed at any arbitrary date.”
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Blewitt into the system of Vendetti to derive specific date from the terrestrial position information as taught by Blewitt (p.4, 2nd paragraph).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844